EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1, 3-9, 11-17, and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 9, and 17 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following limitations:
tagging the data with custom metadata by the user within the centralized search index such that the custom metadata enables the data to be tracked and searched, wherein the custom metadata is indicative of a particular category of the data or group of an entity with which the data is associated; and
wherein, subsequent to normalizing the events and the metadata, the custom metadata is normalized and processed into the centralized search index by identifying a type of the data to which the custom metadata is tagged based on predefined key value tags associated with the data, and inserting the custom metadata corresponding to the type of the data in a specified field of the centralized search index.
Claims 3-8, 11-16, and 19-24 are allowed by virtue of their dependency from claims 1, 9, and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157